788 N.W.2d 670 (2010)
Christopher DIRLA and April Dirla, Plaintiffs-Appellants,
v.
SENEY SPIRIT STORE & GAS STATION and Stacey Stachnik, Defendants, and
Andy's Seney Bar, Inc., Defendant-Appellee.
Docket No. 141280. COA No. 292676.
Supreme Court of Michigan.
October 6, 2010.


*671 Order
On order of the Court, the application for leave to appeal the May 25, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.